EXHIBIT 10.9
 

 
AMENDMENT NO. 1 TO THE
WENDY’S/ARBY’S GROUP, INC.
2009 DIRECTORS’ DEFERRED COMPENSATION PLAN


WHEREAS, the Board of Directors (the “Board”) of Wendy’s/Arby’s Group, Inc. (the
“Company”) adopted the 2009 Directors’ Deferred Compensation Plan (the “Plan”)
effective as of May 28, 2009 to permit non-management directors of the Company
to defer their cash compensation and restricted stock awards for their service
as directors; and


WHEREAS, the Board reserves the right to amend the Plan pursuant to Article IX
of the Plan; and


WHEREAS, the Board wishes to amend the Plan to reflect the adoption of the
Company’s 2010 Omnibus Award Plan at the Company’s Annual Meeting of
Stockholders on May 27, 2010 and the issuance of no further awards under the
Company’s Amended and Restated 2002 Equity Participation Plan after that date;
and


WHEREAS, the Company wishes to provide non-management directors with a special
election to defer the Restricted Shares to be awarded to such non-management
directors in connection with the 2010 Annual Meeting;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of May 27,
2010:


1. The last sentence of Section 1.01 of the Plan is amended to read as follows:


“The Plan is authorized pursuant to the Company’s 2010 Omnibus Award Plan,
including, but not limited to, Sections 4, 9 and 14 of the Company’s 2010
Omnibus Award Plan.”


2. All references to the “2002 Plan” are hereby changed to the “2010 Plan”, and
each reference to the “Company’s Amended and Restated 2002 Equity Participation
Plan” or “the Company’s 2002 Equity Participation Plan” is hereby deleted and in
its place a reference to “the Company’s 2010 Omnibus Award Plan” is substituted.


3. Section 4.02 is amended by adding the following Section 4.02(c):


“      (c)           Notwithstanding the foregoing, subsequent to the Initial
Election by a Participant provided for in Section 4.01, a Participant may until
May 27, 2010 make an election to defer Restricted Shares to be awarded in
connection with the Company’s 2010 Annual Meeting of Stockholders (the “2010
Restricted Stock Award”).  With respect to a Participant who takes advantage of
the election provided for in the immediately preceding sentence, vesting upon
the Participant’s total and permanent disability under Section 7.02 of the
 
1

--------------------------------------------------------------------------------

 
 
Plan shall only occur if such disability qualifies as a “disability” within the
meaning of Section 409A (a “409A Disability”) and vesting upon a Change in
Control shall only occur with respect to a Change in Control that qualifies as a
“a change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Section 409A (a “409A Change in Control”).  If the Participant dies
or has a 409A Disability, or there is a 409A Change in Control before May 27,
2011, the deferral election provided for in the immediately preceding sentence
will not be given effect.  This Section 4.02(c) is intended to comply with
Treasury Regulations Section 1.409A-2(a)(5).”

IN WITNESS WHEREOF, this Amendment has been duly executed by the Company as of
the date set forth below.


WENDY’S/ARBY’S GROUP, INC.




By: /s/ Nils H.
Okeson                                                                         
       Nils H. Okeson
       SVP, General Counsel & Secretary


Dated: May 27, 2010

 
2

--------------------------------------------------------------------------------

 
